Citation Nr: 0939868	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  06-27 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for osteoarthritis, 
left knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for a low back disability, to include lumbar spondylosis and 
degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1977 to April 
1980 and from October 2003 to April 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 Regional Office (RO) in 
North Little Rock, Arkansas rating decision, which granted 
the Veteran's claim for service connection for a low back 
disability and assigned a 10% disability rating and denied 
service connection for osteoarthritis, left knee, among other 
claims.  

After the final supplemental statement of the case (SSOC) was 
issued by the RO, the Veteran submitted additional VA medical 
evidence.  This evidence was submitted without a waiver of RO 
jurisdiction.  With respect to the Veteran's claim for 
service connection for osteoarthritis, left knee, in light of 
the favorable decision herein and the fact that the new 
evidence did not relate to the left knee claim, the Board 
finds that a remand is not required for the RO to consider 
the newly submitted evidence in the first instance with 
respect to the left knee claim.  See 38 C.F.R. § 20.1304 
(2009); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).

The issue of entitlement to a higher initial rating for the 
Veteran's service connected low back disability is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran served on active duty from April 1977 to 
April 1980 and from October 2003 to April 2005.

2.  The medical evidence of record indicates the Veteran had 
a diagnosis of osteoarthritis, left knee, by October 2005, 
which was confirmed by x-ray in March 2006.


CONCLUSION OF LAW

Osteoarthritis, left knee, may be presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1116, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  In light of the favorable decision herein as to the 
issue of entitlement to service connection for 
osteoarthritis, left knee, the Board finds that any 
deficiencies in notice were not prejudicial to the Veteran.  

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009).

Certain diseases, to include arthritis, may be presumed to 
have been incurred in service when manifest to a compensable 
degree within one year of discharge from active duty.  38 
U.S.C.A. § 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309 (2009).  The Board also notes that a chronic disease 
need not be diagnosed within the presumptive period, but 
characteristic manifestations thereof to the required degree 
must be shown by acceptable lay and medical evidence followed 
without unreasonable time lapse by definite diagnosis.  38 
C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991).  A strong evidentiary link tends to ensure the 
disease is not due to "intercurrent cause" as set forth in 
38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 
(1993).

Notwithstanding the above service connection based on 
presumption, in order to establish direct service connection 
for a disability, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the current 
disability.  See Gutierrez v. Principi, 19 Vet. App. 1, 5 
(2004) (citing Hickson v. West, 12 Vet. App. 247, 253 
(1999)).  

The Veteran contends he has a left knee disability, 
specifically osteoarthritis, as the result of his active duty 
service.  

The Veteran's entrance examination and report of medical 
history do not list any knee or other joint problems.  The 
first notation of knee problems in the service treatment 
records is from a physical profile record from October 2005.  
At that time the profile indicates osteoarthritis of both 
knees and imposes limitations on running. An x-ray report 
from February 2006 was negative for osteoarthritis of the 
left knee.

In March 2006 the Veteran was afforded a VA examination for 
his left knee claim.  At that time, the Veteran complained of 
left lower extremity pain; however, the examiner noted the 
Veteran had a difficult time determining whether the pain 
stemmed from radiating pain from the back or from the knee 
itself.  The Veteran reported the pain was 1 or 2 out of 10 
on a daily basis with minimal flare-ups.  The examiner noted 
a history of locking in the left knee and minimal clicking or 
popping.  Based on physical examination, the Veteran's 
reported history, and contemporaneous x-rays, the examiner 
diagnosed the Veteran with mild osteoarthritis of the left 
knee.

The Board recognizes that there is potentially conflicting 
evidence in the record.  On the one hand, the October 2005 
physical profile noted left knee osteoarthritis and the March 
2006 x-rays showed mild osteoarthritis of the left knee.  On 
the other hand, February 2006 x-rays failed to show 
degenerative changes.  Thus, the evidence demonstrates the 
Veteran had a physical profile for left knee osteoarthritis 
approximately six (6) months after service and the most 
recent medical evidence of record, also within the one (1) 
year presumptive period, shows a current diagnosis of left 
knee osteoarthritis.  

The Board does note with concern that the March 2006 VA 
examination report indicated the Veteran had difficulty 
associating his current left lower extremity pain as stemming 
from his left knee, as opposed to radiating from his low back 
disability.  However, the October 2005 physical profile 
limited the Veteran's running, based on the reports of knee 
pain and a desire to prevent further injury to the knees.  
Moreover, the Veteran has evidence of a locking left knee, as 
well as some clicking and popping.  Furthermore, although the 
March 2006 VA examiner found no limitation of motion on 
examination, the examiner did suggest that a full day of work 
could cause some limitation of motion, apparently either due 
to pain or fatigability.  This finding suggests that the 
disability was manifested to a compensable degree under the 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).

The Board also notes the absence of sufficient evidence of 
record rebutting the presumption that the Veteran's 
osteoarthritis of his left leg was incurred in service as 
required under 38 C.F.R. § 3.307(d).

Therefore, as the Veteran has a current diagnosis of 
osteoarthritis, left knee, and there is no competent evidence 
of record that the Veteran's left knee disability is 
unrelated to his military service, the Board concludes the 
Veteran is entitled to a grant of service connection for his 
osteoarthritis, left knee, on a presumptive basis.  38 C.F.R. 
§ 3.309(a).


ORDER

Entitlement to service connection for osteoarthritis, left 
knee, is granted.


REMAND

The Veteran alleges his service-connected low back disability 
warrants a higher evaluation.  Having reviewed the claims 
file, the Board finds that additional development is 
necessary prior to the adjudication of this claim.

The claims file includes private treatment records from 
February 2007 indicating the Veteran had facet joint disease 
at L4-L5 on the left side with a small synovial cyst.  At 
that time, the physician discussed surgical decompression, 
laminectomy, and excision of the cyst with the Veteran.  
Several days later, the records indicate the Veteran 
underwent a lumbar laminotomy at left L4 and left L5 and 
excision of a small synovial cyst with lumbar microdiscectomy 
at left L4-L5.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran is entitled to a new VA 
examination where there is evidence, including his 
statements, that the disability has worsened since the last 
VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court 
has also held that VA's statutory duty to assist the Veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  In light of the evidence that the 
Veteran has undergone surgery for his low back disability 
since the last VA examination and, therefore, that his 
current condition may have worsened, the claim must be 
remanded in order to afford the Veteran a VA examination to 
determine the current severity of his low back disability. 
 
Moreover, the Board notes this evidence has not been 
considered by the RO, and no waiver of initial RO 
consideration is currently of record.  See 38 C.F.R. §§ 
19.31, 20.1304 (2009).  Without a written waiver of initial 
RO consideration with the submission of the additional 
treatment records, this case must be returned to the agency 
of original jurisdiction for readjudication.  See Disabled 
American Veterans v. Principi, 327 F. 3d 1339 (Fed. Cir. 
2003) [VA regulation allowing the Board to consider 
additional evidence without remanding case to the agency of 
original jurisdiction for initial consideration was invalid].

The RO should also take this opportunity to obtain any recent 
VA and private outpatient treatment records from August 2006 
to the present.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with complete 
notice as required under the VCAA, to 
include notice of how a disability rating 
and an effective date for the award of 
benefits are assigned, pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 
 
2.  Obtain all medical records and 
hospitalization records for the Veteran's 
low back disability from the Central 
Arkansas HCS from August 2006 to the 
present.  Any negative responses should be 
documented in the file and the veteran 
must be provided with an opportunity to 
provide such medical records.  

3.  Ask the Veteran to identify and 
provide release forms authorizing VA to 
request all of his treatment records from 
any private doctor for treatment for a low 
back disability since August 2006, to 
include those from Neurological Surgery 
Associates, P.A.  These medical records 
should then be requested, and the RO 
should specify that actual treatment 
records, as opposed to just summaries, are 
needed.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.

4.  Schedule the Veteran for an 
appropriate VA examination, to include a 
complete physical examination, in order to 
determine the current severity of his 
service-connected low back disability.  
Any tests deemed necessary should be 
conducted, and all clinical findings 
should be reported in detail.  The 
complete claims folder must be provided to 
the examiner for review in conjunction 
with the examination.  The examination 
report should specifically state the 
degree of disability present in the 
Veteran's low back and his current range 
of motion, as well as identify any 
objective evidence of pain.  Any 
neurological abnormalities resulting from 
the service-connected back disability 
should be discussed.  The clinician should 
also discuss how the Veteran's disability 
impacts his daily activities of living.  
The extent of any weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to weakened 
movement and excess fatigability on use 
should be assessed in terms of additional 
degrees of limitation of motion.  Any and 
all opinions must be accompanied by a 
complete rationale.

5.  After the above is complete, 
readjudicate the Veteran's claim.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) to the 
Veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


